LEWIS, Judge.
The entry of summary judgment is appropriate only “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that any party is entitled to judgment as a matter of law.” G.S. 1A-1, Rule 56(c). Summary judgment should be looked upon with favor where no genuine issue of material fact is presented. Kessing v. National Mortgage Corp., 278 N.C. 523, 534, 180 S.E.2d 823, 830 (1971). We find no issue of material fact in this case.
Defendant argues that it properly cured its default by tendering its delinquent rent payment within fifteen days of receipt of Notice of Default. It argues that the fifteen-day time period did not begin to run until it received Notice of Default on 5 August 1988. However, paragraph 23 of the lease unambiguously states, “[a]ll notices provided for in this Lease Agreement shall be in writing and shall be deemed to be given when sent.. . .” (Emphasis added.)
Plaintiff mailed Notice of Default on 2 August 1988 by certified or registered mail. Defendant then had fifteen days from that date in which to mail its payment. “When the language of a written contract is plain and unambiguous, the contract must be interpreted as written and the parties are bound by its terms. . . .” Five Oaks Homeowners’ Assoc., Inc. v. Efirds Pest Control Co., 75 N.C. App. 635, 637, 331 S.E.2d 296, 298 (1985). Defendant concedes that payment was not made until after 18 August 1988. Therefore, payment was not timely and summary judgment was proper.
Affirmed.
Judges Phillips and Cozort concur.